El Juez Asociado Señor Martín
emitió la opinión del Tribunal.
Por escritura pública otorgada ante el notario Joaquín Lago Padín, los recurridos, Rosario Mattei Vda. de Castañer, María Irma, Jaime Luis y Alberto Castañer (en adelante “los dueños”) cedieron en arrendamiento a la corporación recurrente, Ganadería Esperanza, Inc. (en adelante “la arrendataria”), varias fincas de su propiedad. El arrenda-miento se extendería por un plazo de cinco años con derecho la arrendataria de prorrogarlo por cinco años más. Se pactó también que la corporación arrendataria no podría sub-arrendar ni ceder el contrato sin la autorización expresa y escrita de los arrendadores, con la salvedad de que dicha autorización no sería negada por los dueños irrazonable-mente.
Antes de vencer el término original de cinco años — en 7 de diciembre de 1974 — la corporación arrendataria le comunicó por escrito a los dueños su intención de ejercer el derecho a la prórroga pactada y solicitándoles a la vez el permiso para subarrendar. Aceptaron los dueños el derecho de la arrenda-taria a extender el arrendamiento, pero le negaron, sin embargo, autorización al subarriendo. En una primera carta de 17 de enero de 1975 los dueños indicaron como fundamento de su negativa el que el subarrendamiento les era perjudicial a su interés de vender la finca. Luego, en una segunda carta de 15 de febrero de 1975 expresaron que el subarrendamiento les era perjudicial debido a un aumento sustancial en las con-tribuciones de la propiedad que eran de su cargo. Señalaban que las contribuciones para el año fiscal 73-74 eran $1,064.30, y las de 74-75 fueron aumentadas a $2,512.32. El canon anual de arrendamiento permanecía, sin embargo, en $5,250.00. Los dueños no tenían conocimiento de que antes de la arrendataria solicitar el permiso para subarrendar ya *403había llegado a un acuerdo final sobre el arrendamiento de las fincas a un subarrendatario. Desconocían, además, que antes de contestar su petición la arrendataria ya había recibido del subarrendatario un cheque fechado en 31 de diciembre de 1974 por la suma de $7,500 que comprendía cánones de sub-arrendamiento por adelantado correspondientes a los seis meses que restaban del término original de cinco años pactado en el contrato de arrendamiento. Los cánones bajo el sub-arrendamiento propuesto resultaban ser a razón de $15,000 anuales mientras que los del contrato original eran a razón de $5,250 anuales para el período de los seis meses en cues-tión.
Cuando los dueños vinieron en conocimiento de la formali-zación del subarriendo, ya habían negado el permiso para subarrendar, por lo que procedieron a notificar a la arrenda-taria que el contrato quedaba resuelto por incumplimiento con sus condiciones y concediéndole hasta el 30 de junio de 1975, fecha en que expiraba el término original de cinco años, para efectuar la entrega de las fincas.
No satisfecha la arrendataria con la decisión de los due-ños de terminar el arrendamiento, acudió al Tribunal Superior, Sala de Arecibo, mediante moción de sentencia decla-ratoria solicitando se decretara su derecho a subarrendar, por considerar irrazonable la negativa de los dueños. Los dueños contestaron la demanda aceptando prácticamente todas las alegaciones de hechos. Como defensas especiales plantearon los dueños la violación por la arrendataria de la cláusula que prohíbe el subarrendamiento e invocan la que les permite declarar el contrato vencido por cualquier incum-plimiento de sus términos, cláusulas o condiciones del mismo. En reconvención separada los dueños alegan, entre otras co-sas, que la arrendataria nunca les informó detalle alguno sobre el subarrendamiento, ni siquiera el nombre del sub-arrendador; que aun antes de solicitar el permiso para sub-arrendar — en 7 de diciembre de 1974 — ya se había efectuado *404el contrato de subarrendamiento con el Dr. Antonio Estarella sin previa autorización; y que, en la alternativa, el contrato de subarrendamiento se había efectuado antes de que los dueños hubieran contestado la solicitud de autorización para ello.
I
El tribunal sentenciador acogió la posición de los dueños al resolver que el incumplimiento del contrato de arrenda-miento por la arrendataria permitía a los dueños a dar el mismo por resuelto. Al acudir la arrendataria ante nos en revisión, una sala integrada por tres jueces de este Tribunal se negó a revisar la extensa y bien fundamentada sentencia del tribunal de instancia. Por los fundamentos expresados a continuación sostenemos la decisión de la sala de este Tribunal de 3 de agosto pasado, que tuvo el efecto de confirmar la sentencia del tribunal recurrido que decreta la resolución del contrato.
El Código Civil en su Art. 1440, 31 L.P.R.A. sec. 4035, señala que “ [c] uando en el contrato de arrendamiento de cosas no se prohíba expresamente, podrá el arrendatario subarrendar en todo o en parte la cosa arrendada, sin perjuicio de su responsabilidad al cumplimiento del contrato para con el arrendador.” Las partes en el contrato de autos optaron por acogerse a la prohibición expresa. Así, la cláusula décimotercera del contrato dispone:
"La corporación ARRENDATARIA no podrá subarrendar ni ceder este contrato parcial o totalmente sin la autorización expresa y por escrito de los DUEÑOS, cuya autorización no será negada irrazonablemente, y seguirá siendo responsable del pago de cánones y demás obligaciones de este contrato.”
A pesar de la prohibición expresa la arrendataria se ade-lantó a subarrendar sin el consentimiento de los dueños in-cumpliendo así una condición importante del contrato. Sobre el incumplimiento desfiló prueba abundante ante el tribunal *405sentenciador. El propio subarrendatario Dr. Antonio Esta-rella Román fue testigo de los dueños. El Dr. Julio A. Santos, Presidente de la corporación arrendataria, y el Sr. Ramón García Villamil prestaron testimonio por la corporación arrendataria. De las declaraciones de ambos testigos surge que la arrendataria había otorgado un contrato de subarren-damiento con el Dr. Estarella a fines de noviembre o principios de diciembre del año 1974; pero ciertamente antes de la fecha en que la arrendataria requiriera inicialmente de los dueños el permiso para el subarriendo. Tal actuación queda corrobo-rada al demostrarse que al 31 de diciembre de 1974 el suba-rrendador ya había pagado el 50% de los cánones del suba-rrendamiento, o sea la suma de $7,500 que constituían el pago anticipado del período de seis meses que comenzaba el 31 de diciembre de 1974 y terminaba el 30 de junio de 1975, cuyo cheque fue cobrado el 15 de enero de 1975, cuando ni siquiera la arrendataria había recibido contestación de los dueños sobre su solicitud para subarrendar.
Las consecuencias de ese incumplimiento estaban ya pre-vistas por los dueños y la arrendataria en el contrato de subarrendamiento: en la cláusula decimotercera habían acor-dado que el contrato se consideraría vencido, a opción de los dueños, en caso de que la corporación arrendataria dejase de cumplir las cláusulas o condiciones del mismo. La disposición contractual está reforzada por el precepto del Código Civil que reconoce que “ [L] a facultad de resolver las obligaciones se entiende implícita en las recíprocas, para el caso de que uno de los obligados no cumpliese con lo que le incumbe.” 31 L.P.R.A. see. 3052. En su consecuencia el arrendatario que, en violación de lo pactado, procede a subarrendar sin per-miso del dueño, falta al cumplimiento de una condición fundamental del pacto y permite al dueño resolver el contrato de arrendamiento. Campos v. Tribl. Superior, 75 D.P.R. 370, 375 (1953). Manresa, Comentarios al Código Civil Español, Tomo 10, Vol. II, pág. 97, ed. 1969. Al resolver el tribunal *406de instancia conforme al principio expuesto precedentemente, no cometió error.
II
Independientemente de que la resolución del contrato de arrendamiento encuentra apoyo en la ley, los dueños deben prevalecer bajo la doctrina expuesta en nuestra reciente decisión en E. J. Sportswear, Inc. v. Sucn. Martell, 103 D.P.R. 410 (1975).
Señala la arrendataria en su alegato que invirtió en las fincas arrendadas una cantidad superior a $70,000 en concepto de mejoras. Esta alegación de haber sido probada podría ser un factor para determinar la razonabilidad o irra-zonabilidad de la denegatoria del dueño para subarrendar. Es preciso pues, examinar lo que aconteció ante el Tribunal Superior en relación con el planteamiento de las mejoras que pudo haber efectuado la arrendataria en las fincas arren-dadas.
Es conveniente señalar que el contrato de arrendamiento contiene una cláusula-la número Seis-con respecto a las mejoras que lee así :
“Todas las mejoras efectuadas por la ARRENDATARIA en las fincas dentro del período original del contrato, como en su prórroga, quedarán a beneficio de los DUEÑOS al terminar el contrato o su prórroga, sin que los DUEÑOS vengan obligados a indemnizar por las mismas ni a la ARRENDATARIA ni a ningún tercero.”
Demás está decir que habiéndose resuelto el contrato de arrendamiento, según hemos expuesto en la primera parte de esta opinión, las mejoras quedan a beneficio de los dueños, por operación de los propios términos del contrato, por lo que pierde validez el concepto de enriquecimiento sin causa.
Veamos cómo y cuándo surge la mención tardía de la arrendataria en relación con la inversión que alega haber hecho, en las fincas arrendadas. Es significativo que desde el *407comienzo de la acción con la presentación de la demanda sobre sentencia declaratoria, la arrendataria no hace alegación al-guna sobre mejoras a las fincas arrendadas. Su tesis se con-trae a sostener que los dueños, en su primera comunicación, se negaron a conceder autorización para subarrendar por estimar que les era perjudicial a su interés de vender las fincas; y que en una segunda carta, diecinueve días más tarde, los dueños añadieron como fundamento adicional a su perjuicio de consentir al subarrendamiento, que éste no les era económicamente conveniente. La demanda está pues pre-dicada sobre la irrazonabilidad de los dueños a acceder al subarrendamiento. Para sostener su posición la arrendataria se basa exclusivamente en el argumento de que “la alegación actual en el sentido de que el negocio no resultaba ser, alega-damente tan económicamente bueno para la parte deman-dada, tampoco es fundamento para querer rescindir el mismo, o para una negativa razonable al subarrendamiento.” En otras palabras, la arrendataria no pretendía sostener que ella tenía razones que en el balance fueren de mayor peso para exigir el permiso de subarrendar que las razones que aducían los dueños para no consentir.
Debe resaltarse que a la fecha en que la arrendataria considera el subarrendamiento el canon de arrendamiento anual fijado por el contrato era de $5,250.00 y las contribu-ciones territoriales ya habían subido de $1,064.30 a $2,512.32. Según el contrato los dueños pagaban las contribuciones. De suerte que el canon real por las 298 cuerdas de terreno se reducía a la suma de $2,736.78, lo que evidentemente resul-taba en perjuicio para los dueños. Resulta aún más patente lo oneroso que la relación se tornaba para los dueños, el hecho de que la arrendataria habría de recibir del subarrendatario anualidades brutas de $15,000, que se reducían, luego de de-ducir las contribuciones y el canon perteneciente a los dueños, a la suma neta de $9,750.00. Esto es, de permitirse el suba-rrendamiento se daría la situación, a todas luces carente de *408equidad, de que los dueños recibirían $2,736.78 netos por concepto de cánones anuales (sin considerar futuros aumen-tos en contribuciones), mientras que la arrendataria recibiría $9,750.00.
Los hechos relatados permiten distinguir la situación en el caso de autos de la que existía en el caso de E. J. Sportswear, Inc. v. Sum. Martell, supra, en el que reconocimos la existencia de la teoría relativista de interpretación(1) vis a vis la absolutista, que subordina el derecho del arrendador a razones justificables que de no ser aceptables para la arrendataria dan lugar a la intervención de los tribunales para que sean éstos los que determinen su razonabilidad.
Aunque el contrato proveía un aumento en el canon que regiría durante el segundo término de cinco años surge que la diferencia en el canon no afectaría sustancialmente la posi-ción onerosa de los arrendadores.
El caso de Sportswear resuelve una situación de equidad en que el arrendatario primitivo, por razones económicas se vio forzado a abandonar el local arrendado, sin que la arren-dadora estuviese dispuesta a liberarle de sus obligaciones bajo el contrato. La actitud irrazonable de la arrendadora al ne-garle la autorización para subarrendar se evidenciaba en su insistencia de negociar un nuevo término, un canon más alto y otras condiciones del contrato, lo que resultaba en “una violación del contrato entre las partes y una deformación de la figura del subarriendo bajo nuestro ordenamiento jurí-dico.” Entendimos en aquel caso que la conducta de la arren-dadora rebasaba los límites de la razonabilidad “aun desde puntos de vista ya trascendidos sobre los derechos que asisten *409a los arrendadores en circunstancias análogas.” Allí la arren-dataria sometió un subarrendatario, se encontró con la resis-tencia ya señalada de la arrendadora; luego sometió otro suba-rrendatario, con el mismo resultado infructuoso y finalmente otro con el que la arrendadora logró concertar un contrato por un nuevo término, y un canon más alto. Considerando que la arrendadora había sido arbitraria al negar el suba-rrendamiento la obligamos a devolver a la arrendataria los cánones satisfechos durante el tiempo que duró su actitud intransigente.
El caso de autos se distingue en sus hechos de Sportswear. En éste, no solamente existen razones que justifican negar el subarrendamiento, sino que los dueños relevan a la arrendataria primitiva de sus obligaciones bajo el contrato. La arrendataria, por su parte no adujo hechos en su demanda que contravinieren los argumentos justificantes que ofrecieron los dueños para negar el subarrendamiento ni que demostraren la irrazonabilidad o temeridad de los dueños al negarlo. Se limitó a alegar que los dueños le negaron irrazonablemente la autorización del subarriendo. Ello, sin más, no es suficiente para que, invocando la teoría relativista que expusimos en Sportsioear, proceda el tribunal a autorizar el subarriendo.
Como bien señala Manresa, consideraciones de equidad son las que, en sustancia, fundamentan la posición relativista. Manresa, J. Comentarios al Código Civil Español, Tomo X, Vol. II, pág. 94, ed. 1969. No se trata pues de atender exclusivamente a las pretensiones del arrendatario. Para poder alcanzar una solución justiciera y equitativa forzoso es sopesar los perjuicios que sufrirán ambas partes de obligarles a continuar la relación arrendaticia.
Es indudable que una inversión cuantiosa hecha por la arrendataria en mejoras a la propiedad arrendada con el consentimiento del dueño o inducido por el dueño a creer que *410no habría inconveniente de su parte a autorizar un suba-rrendamiento, es un factor importante a considerar para la determinación de la razonabilidad o irrazonabilidad del dueño en su negativa al subarriendo. En el caso de autos no hay-prueba de ello. De haberla habido los tribunales deben sope-sarla con las razones que pudiere tener el dueño para ne-garse al subarrendamiento, pues es función de los tribunales considerar los intereses de todas las partes según lo requiera la justicia sustancial.
Reiteramos que la arrendataria no alegó en la demanda que la negativa al subarriendo le acarreara perjuicio alguno sino que descansó en la irrazonabilidad de las razones adu-cidas por los dueños. No se invocaba perjuicio alguno por me-joras realizadas. No tenía pues elementos de juicio el tribunal para sopesar los perjuicios de una y otra parte, sino solamente los aducidos por los dueños. Es sabido que aunque la arrendataria no hubiere alegado los perjuicios que mili-taban a su favor podía ofrecer prueba sobre ellos, confor-mando así las alegaciones a la prueba. Regla 13.2 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. II. Pero al no ofrecer prueba sobre esos extremos el caso quedaba huérfano de evi-dencia que pudiere tender a demostrar los perjuicios sufridos por la arrendataria que pudieren ser contrapesados a los de los dueños en la determinación de la razonabilidad de las razones aducidas por ambas partes conforme lo exige la teo-ría relativista de interpretación.
Más aún, al replicar la arrendataria a una reconvención presentada por los dueños solicitando la resolución del con-trato de arrendamiento, aquélla trató de justificar el canon más alto que había cobrado al subarrendatario y con gran imprecisión y vaguedad alegó que ello era para “recobrar en parte la inversión que la parte demandante hizo en la finca arrendada.” Esa expresión no quedó relacionada con la irra-zonabilidad de los dueños ni se presentó prueba para susten-tarla.
*411La sentencia del tribunal de instancia de 9 de marzo de 1978 que decretó la resolución del contrato de arrendamiento no mencionó inversión alguna de la arrendataria por concepto de mejoras en la finca. La arrendataria no solicitó recon-sideración de dicha sentencia. Sin embargo, los dueños, am-parados en la Regla 49.1 de las de Procedimiento Civil, soli-citaron corrección de la sentencia a los únicos efectos de dis-poner sobre la fecha en que debía iniciarse el pago de intere-ses. El tribunal dictó sentencia nunc pro tune aclarando lo solicitado por los dueños. De esta sentencia solicitó reconsi-deración la arrendataria para que se aclarara además una diferencia con respecto a las sumas que fueron pagadas a ambas partes. Se señaló una vista para ello y en su conse-cuencia se enmendó nuevamente la sentencia en 23 de mayo de 1978 reduciendo la suma que habría de pagar la arrenda-taria a los dueños. Según se desprende de una moción de la arrendataria de 31 de mayo titulada “Moción Solicitando Conclusiones de Hechos Adicionales” fue en esa vista de 23 de mayo que un testigo de nombre García Villamil declaró “sobre los préstamos que había tomado la parte demandante y las mejoras que se había [sic] hecho en la finca por valor de $71,400.00.” Solicitaba por tanto la arrendataria al tribunal de instancia que concluyera “como cuestión de hecho y de derecho que durante el contrato original de arrendamiento la parte demandante invirtió la suma de $71,400.00 en me-joras a la finca de la parte demandada.” Todo esto, en el con-texto de sus alegaciones respecto a la diferencia en dinero que el tribunal ordenó a la arrendataria pagar a los dueños, equi-valente a la diferencia existente entre los cánones recibidos por la arrendataria del subarrendatario y los cánones paga-dos por el arrendatario a los dueños conforme al contrato, ascendente esa discrepancia a la suma de $29,194.88 en la sentencia original, que al aclararse se redujo a $26,559.88 más intereses.
*412Al recurrir ante nos la arrendataria en solicitud de revi-sión de sentencia, no ataca la razonabilidad o irrazonabilidad de la negativa al subarrendamiento a base de mejoras que hubiese efectuado en las fincas. Su argumento sobre las me-joras que según alega efectuó, es utilizado para impugnar la condena que le ordenaba satisfacer a los dueños la diferen-cia entre los cánones que cobró al subarrendatario y los que venía obligado a pagar bajo el contrato. En otras palabras, sostiene que no viene obligada a pagar diferencia alguna a los dueños por razón de que el canon más alto cobrado al suba-rrendatario se justificaba por ciertas inversiones en las fincas.
Pero la arrendataria no nos puso en condiciones de eva-luar esa prueba al presentar su recurso de revisión. La Regla 18 del Reglamento de este Tribunal requiere que la parte que interese acompañar una copia total o parcial de la transcrip-ción de evidencia, debe, en moción separada, comprobar la necesidad de ello, con vista a las determinaciones de hechos del tribunal de instancia, mediante referencia a las cues-iones planteadas en la solicitud de revisión y al contenido de los testimonios específicos que intenta utilizar.
Tampoco lo pide ahora la arrendataria al solicitar re-consideración de nuestra negativa a expedir el auto de revi-sión. Su moción de reconsideración descansa sobre la deter-minación del tribunal de instancia que le obliga a pagar a los dueños la suma de $26,559.88 que recibió del subarrenda-tario en exceso de los cánones de arrendamiento fijados en el contrato original. Entiende la arrendataria que el pago de esa diferencia beneficia a los dueños y perjudica a la arren-dataria por constituir un enriquecimiento sin causa de los primeros»
Los hechos particulares de este caso nos convencen de que las actuaciones de la arrendataria al subarrendar sin siquiera esperar a la autorización de los dueños constituyen *413una violación sustancial a los términos del contrato que justi-fican la resolución decretada por el tribunal de instancia. Es sabido que ni el Derecho ni los tribunales de justicia existen para facilitar o permitir a los contratantes evadir el cumpli-miento de sus obligaciones. Matricardi v. Peñagarícano, Admor., 94 D.P.R. 1, 4 (1967). Y, si no fuera suficiente el ra-zonamiento expuesto precedentemente para sostener la sen-tencia que resuelve el contrato dictada por el tribunal de ins-tancia, estamos convencidos de que las razones aducidas por los dueños para negar la autorización para subarrendar, según se expresan anteriormente, constituyen la justificación razonable que requiere el contrato entre los dueños y la arren-dataria.
Por las razones expuestas, al amparo de la Regla 50 del Reglamento de este Tribunal, se expedirá el auto y se confir-mará la sentencia del tribunal de instancia que resolvió el contrato de arrendamiento entre las partes, y ordenó el rem-bolso a los dueños de la diferencia entre los cánones recibidos por la arrendataria del subarrendatario y lo pagado por la arrendataria a los dueños, así como las sumas que están con-signadas en el tribunal pertenecientes a los dueños, además de confirmar los demás pronunciamientos de dicho tribunal. Y, considerando que la revisión se da contra la sentencia y no contra los fundamentos de la opinión emitida en apoyo de la misma, se confirmará por el fundamento adicional de que las razones aducidas por los dueños para negar el subarrenda-miento son válidas y razonables. Semanaz v. Sec. de Hacienda, 76 D.P.R. 411, 413 (1954).
El Juez Asociado Señor Rigau se une a la opinión del Tribunal y emite opinión concurrente separada. El Juez Aso-ciado Señor Irizarry Yunqué emitió opinión disidente a la que se unen el Juez Presidente, Señor Trías Monge, y el Juez Asociado Señor Dávila. El Juez Asociado Señor Díaz Cruz no intervino.
*414—O—

Como cuestión de hecho las partes ya habían adoptado la teoría relativista en el contrato de arrendamiento al expresar que el consentimiento del arrendador para subarrendar no se negaría irrazonablemente. La teoría relativista surge al interpretar la cláusula usual que prohíbe el subarrenda-miento sin el consentimiento o agrado del arrendador. La doctrina civilista española y francesa al imponer la relatividad ha exigido que no puede negarse el consentimiento o agrado caprichosamente.